Exhibit 10.21

 

--------------------------------------------------------------------------------

 
ADDENDUM TO MARCH 2012 CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT
 
made as of March 14, 2012
 
Among
 
CIRCLE STAR ENERGY CORP.
 
as issuer
 
and
 
THE HOLDER OF
 
10% CONVERTIBLE NOTES, DUE MARCH 14, 2013
 
and
 
G. JONATHAN PINA
 
Relating to the issuance of
 
10% Convertible Notes, due March 14, 2013
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
 
 
SECTION 1
INTERPRETATION
1
       
1.1
Definitions
1
 
1.2
Meaning of “outstanding” for Certain Purposes
6
 
1.3
Interpretation Not Affected by Headings
7
 
1.4
Extended Meanings
7
 
1.5
Day Not a Business Day
7
 
1.6
Currency
7
 
1.7
Statutes
7
 
1.8
Invalidity of Provisions
7
 
1.9
Applicable Law
7
       
SECTION 2
THE NOTES
8
       
2.1
Designation and Issuance of Notes
8
 
2.2
Description of the Notes
8
 
2.3
Form of Notes
8
 
2.4
Subordination of Notes
8
 
2.5
Interest
8
 
2.6
Option of Holder as to Place of Payment
9
 
2.7
Surrender for Cancellation
9
 
2.8
Right to Receive Agreement
9
       
SECTION 3
REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP OF NOTES
9
       
3.1
Registers
9
 
3.2
Ownership and Entitlement to Payment
9
 
3.3
Restrictions on Transfer of Notes Under U.S. Securities Law
10
       
SECTION 4
WITHHOLDING TAXES
10
       
SECTION 5
COVENANTS OF THE CORPORATION
10
       
5.1
Grant of Subordinated Security Interest in JHE
10
 
5.2
Restrictive Covenants in respect of the Corporation and JHE
10
 
5.3
Grant of Security Interest in Redfish Property
11
 
5.4
Pledge of Pina Shares
11
 
5.5
Realization of the Secured Assets
11
       
SECTION 6
MEETINGS OF NOTEHOLDERS
11
       
6.1
Right to Convene Meetings
11
 
6.2
Notices of Meetings
11
 
6.3
Chairman
11
 
6.4
Show of Hands
12
 
6.5
Poll
12
 
6.6
Voting
12
 
6.7
Minutes
12

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
6.8
Instruments in Writing
12
 
6.9
Binding Effect of Resolutions
12
 
6.10
Record Dates
13
       
SECTION 7
NOTICES
13
       
7.1
Notice to the Corporation
13
 
7.2
Notice to Noteholders
13
       
SECTION 8
SUPPLEMENTAL AGREEMENTS
13
       
8.1
Supplemental Agreements
13
 
8.2
Effect of Supplemental Agreements
14
       
SECTION 9
EVIDENCE OF RIGHTS OF NOTEHOLDERS
14
       
9.1
Evidence of Rights of Noteholders
14
       
SECTION 10
EXECUTION AND FORMAL DATE
15
       
10.1
Counterpart Execution
15
 
10.2
Formal Date
15
       
SECTION 11
LEGAL COUNSEL
15
       
11.1
Dorsey and Whitney LLP
15



 
 
 

--------------------------------------------------------------------------------

 


 
ADDENDUM TO MARCH 2012 CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT
 
THIS ADDENDUM is made as of March 14, 2012,
 
AMONG:
 
CIRCLE STAR ENERGY CORP. (the “Corporation”)
 
Attn: Jonathon Pina, Chief Financial Officer
 
7065 Confederate Park Road, Suite 102
 
Fort Worth, TX 76108
 
USA
 
and
 
HOLDER OF 10% CONVERTIBLE NOTES, DUE MARCH 14, 2013 (the “Holder”)
 
and
 
G. JONATHAN PINA (“Pina”)
 
RECITALS
 
A.  
The Corporation issued February Notes to the February Noteholders subject to the
February Inter-Creditor Agreement.

 
B.  
The February Noteholders were granted a Subordinated Security Interest in JHE
under the terms of the Inter-Creditor Agreement.

 
C.  
The Corporation has issued the Holder a 10% CONVERTIBLE NOTE, DUE MARCH 14,
2013, subject to certain  representations, warranties, covenants and rights
provided in a private placement subscription agreement to which this Addendum
applies (the “Agreement”).

 
D.  
All necessary resolutions of the Directors have been duly passed and other
proceedings taken and conditions complied with to make this Agreement valid and
binding on the Corporation.

 
NOW THEREFORE THIS  ADDENDUM TO MARCH 2012 CONVERTIBLE NOTE SUBSCRIPTION
AGREEMENT is hereby covenanted, agreed and declared as follows.
 
SECTION 1 INTERPRETATION
 
1.1 Definitions
 
In this Agreement and in the Notes, unless there is something in the subject
matter or context inconsistent therewith, the following expressions have the
following meanings:
 
“Affiliate” has the meaning given thereto in the U.S. Securities Act.
 
 
1

--------------------------------------------------------------------------------

 
 
“Applicable Law” means, at any time, with respect to any Person, property,
transaction, event or other matter, as applicable, all laws, rules, statutes,
regulations, treaties, orders, judgments and decrees, and all official requests,
directives, rules, guidelines, orders, policies, practices and other
requirements of any Governmental Authority relating or applicable at such time
to such Person, property, transaction, event or other matter, and also includes
any interpretation thereof by any Person having jurisdiction over it or charged
with its administration or interpretation.
 
“Board” means the board of directors of the Corporation.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day when banking institutions in Houston, Texas, are authorized or
obligated by law or regulation to close.
 
“Closing Date” means March 14, 2012 or such other date as agreed to between the
Corporation and the Holder.
 
“Common Shares” has the meaning set forth in Section 2.2.
 
“Corporation” means Circle Star Energy Corp., a Nevada corporation, and its
successors and assigns.
 
“Directors” means the directors of the Corporation or, whenever duly empowered
by a resolution of the directors of the Corporation in accordance with
Applicable Law, a committee of the directors of the Corporation, and reference
to action by the Directors means action by the directors of the Corporation or
action by any such committee.
 
“Event of Default” has the meaning ascribed to in the Note Certificates.
 
“February Indebtedness” means the indebtedness under the February Notes.
 
“February Inter-Creditor Agreement” means the Inter-Creditor Agreement made as
of February 8, 2012 among the Corporation as the Holders of 10% Convertible
Notes, due February 8, 2013 relating to the issuance of 10% Convertible Notes,
due February 8, 2013.
 
“February Noteholders” means certain investors who purchased the February Notes
under the terms of a subscription agreement and subject to the February
Inter-Creditor Agreement.
 
“February Notes” means the 10% Convertible Notes due February 8, 2013 issued by
the Corporation.
 
“February Note Security Interest” means the security interest to be granted to
the February Noteholders in the JHE Assets under the terms of the February
Inter-Creditor Agreement.
 
“February Offering” means the offer and sale of the February Notes to the
February Noteholders pursuant to Subscription Agreements in the aggregate
principal of US$2,750,000.
 
 
2

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means, when used with respect to any Person, any
government, parliament, legislature, regulatory authority, agency, tribunal,
department, commission, board, instrumentality, court, arbitration board or
arbitrator or other law, regulation or rule-making entity having or purporting
to have jurisdiction on behalf of, or pursuant to the laws of, the United States
or any country in which such Person is incorporated, continued, amalgamated,
merged or otherwise created or established or in which such Person has an
undertaking, contractual obligation, carries on business or holds property, or
any province, territory, state, municipality, district or political subdivision
of any such country or of any such province, territory or state of such country.
 
“Indebtedness” means, with respect to a Person, without all obligations of the
Person for borrowed money, including obligations with respect to bankers’
acceptances and contingent reimbursement obligations relating to letters of
credit and other financial instruments.
 
“JHE” means JHE Holdings, LLC, a Texas limited liability company and
wholly-owned subsidiary of the Corporation.
 
“JHE Assets” means the JHE properties and assets of JHE.
 
“JHE Indebtedness” means Indebtedness incurred by JHE under a certain Promissory
Note dated January 1, 2011, in the stated principal amount of $7,500,000,
executed by High Plains Oil, LLC, a Nevada limited liability company, payable to
the order of the JHE Lien Holders, and subsequently assumed by the Corporation,
and other Indebtedness directly or by way of guarantee, indemnity or other
similar arrangement, pursuant to which recourse of the creditor of such
Indebtedness extends to the JHE Assets, whether such recourse is secured or
unsecured.
 
“JHE Lien” means the first and prior, perfected security interest in the JHE
Assets and pledge of all the membership interests of JHE for the benefit of the
JHE Lien Holders under the terms of the JHE Security Agreement.
 
“JHE Lien Holders” means James H. Edsel, Nancy Edsel, and James Edsel, Jr.
 
“JHE Security Agreement” means the Amended and Restated Membership Interest
Pledge and Security Agreement between the Corporation and the JHE Lien Holders.
 
“JHE Security Documents” means the security documents consisting of the JHE
Security Agreement and any document that may be filed in connection with
perfection of the JHE Lien.
 
“Lien” means any mortgage, charge, security interest, pledge, lien (statutory or
otherwise) hypothec, tax lien, statutory lien, trust or deemed trust, adverse
claim, construction lien materialman’s lien or charge or encumbrance of any kind
whatsoever.
 
“Maturity Date” means, with respect to a Note, the date on which the principal
of such Note becomes due and payable as therein or herein provided, whether at
the Stated Maturity thereof or by declaration of acceleration, call for
redemption or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
“Note Certificate” means a Note Certificate representing all or a portion of the
aggregate principal amount of the Note issued in the name of a Holder.
 
“Note Documents” means the Agreement, including the Addendum, the Note
Certificate and any ancillary documents executed by the Corporation in
connection therewith.
 
“Note Indebtedness” means all present and future debts, liabilities and
obligations of the Corporation to the Noteholder under and in connection with
the Agreement and the Notes, including all principal money owing on the
Note,  interest (including interest on overdue principal interest) and all fees
paid and other money from time to time owing pursuant to the terms of this
Agreement and on the Note.
 
“Noteholder” or “Holder” means, at a particular time, a Person entered in the
Register as a holder of one or more Notes outstanding at such time.
 
“Noteholders’ Request” means an instrument signed by the Noteholders requesting
or directing the Corporation to take or refrain from taking the action or
proceeding specified therein.
 
“Note” means the 10% Convertible Note of the Corporation issued or to be issued
to the Holder pursuant to the Agreement.
 
“Obligations” means, without duplication, with respect to a Person, all items
which, in accordance with Generally Accepted Accounting Principles, as applied
by the Corporation, would be included as liabilities on the liability side of
the balance sheet of the Person and all Liabilities of the Person.
 
“Permitted Encumbrances” means
 
(a)  
any Security Interest created pursuant to the JHE Security Documents;

 
(b)  
any Security Interest constituted by a purchase money interest or similar title
retention with respect to, or any Security Interest over, goods acquired in the
ordinary course of business of the Corporation or any of its Subsidiaries;

 
(c)  
any Security Interest or deposit under workers’ compensation, social security or
similar legislation or in connection with bids, tenders, leases, contracts or
expropriation proceedings or to secure public or statutory obligations, surety
and appeal bonds or costs of litigation where required by law;

 
(d)  
any Security Interest or privilege imposed by law, such as builders’,
mechanics’, materialman’s lien, carriers’, warehousemen’s and landlords’ liens;

 
(e)  
any right reserved to or vested in any municipality or governmental or other
public authority and a public utility or any municipality or governmental or
other public authority when required by the utility, municipality or other
authority;

 
(f)  
any Security Interest created by the February Offering and the February
Inter-Creditor Agreement;

 
 
4

--------------------------------------------------------------------------------

 
 
(g)  
any Security Interest subordinated in priority to the Security Interest, if any,
securing the Note Indebtedness; and

 
(h)  
any reservations, limitations, provisos and conditions expressed in original
grants from any Governmental Authority.

 
“Person” means an individual, corporation, body corporate, limited partnership,
general partnership, joint stock company, association, joint venture,
association, company, trust, bank, fund, Governmental Authority or other entity
or organization, whether or not recognized as a legal entity.
 
“Pina Employment Agreement” means the executive employment agreement among the
Corporation and Pina effective as of July 11, 2011, as may be amended from time
to time.
 
“Pina Shares” means the 1,500,000 shares of common stock of the Corporation to
be issued to Pina pursuant to the Pina Employment Agreement.
 
“Record Date” means the date for determining the Holders of Notes entitled to
receive payment of interest on an Interest Payment Date, which date shall be the
tenth Business Day prior to such Interest Payment Date or such other date as
shall be specified in a certified resolution delivered by the Corporation.
 
“Redfish Property” means certain oil and gas properties located within the
Redfish 56 Prospect in Glascock County, Texas, purchased by the Corporation
pursuant to a letter agreement dated December 1, 2011 among the Corporation,
Ingebriston Energy LLC, Wind Rush, LLC, GTP Energy Partners, LLC, Gabriel
Barrera and Charles T. Bracket and described in more detail in Schedule 1.
 
“Register” has the meaning ascribed to such term in Section 3.1.


"Rule 144" means Rule 144 promulgated under the U.S. Securities Act.
 
"Secured Assets" means the “Collateral” as defined in the JHE Security
Agreement, the Redfish Property and the Pina Shares.
 
“Securities” means stocks, shares, units, instalment receipts, voting trust
certificates, bonds, notes, other evidences of indebtedness, or other documents
or instruments commonly known as securities or any certificates of interest,
shares or participations in temporary or interim certificates for, receipts for,
guarantees of, or warrants, options or rights to subscribe for, purchase or
acquire any of the foregoing.
 
“Security Interest” means any security interest, assignment by way of security,
mortgage, charge (whether fixed or floating), hypothec, pledge, lien or other
encumbrance on or interest in property or assets that secures the payment of
Obligations.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Stated Maturity” means the date fixed and specified in a Note as the date on
which the principal of such Note is due and payable.
 
 
5

--------------------------------------------------------------------------------

 
 
“Subordinated” means the priority of the Holder to Security Interest behind the
JHE Lienholders, the February Noteholders and any creditor with a senior
security interest or right to a security interest in the Secured Assets existing
at the date of this Addendum or arising out of operation of law.
 
“Subscription Agreement” means the subscription agreement between the
Corporation and the Holder whereby the Holder purchased the Note, and which this
Addendum relates.
 
“Subsidiary” has the meaning given thereto in the U.S. Securities Act.
 
“Supplemental Agreement” means an Agreement supplemental to this Agreement
pursuant to which, among other things, the provisions of this Agreement may be
amended.
 
“Triggering Event” means any event described in Section 2.2 (i), (ii) or (iii)
triggering the right of Noteholders to demand repayment of the Notes.
 
“U.S. Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
"U.S. Securities Act" means the Securities Act of 1933, as amended.
 
“Voting Shares” means shares in the capital of a corporation having voting power
under ordinary circumstances to vote in the election of directors of the
corporation.
 
1.2 Meaning of “outstanding” for Certain Purposes
 
Every Note certified and delivered by the Corporation hereunder shall be deemed
to be outstanding until it is cancelled or delivered to the Corporation for
cancellation provided that:
 
(a)  
if a new Note has been issued in substitution for a Note that has been
mutilated, lost, stolen or destroyed, only the new Note shall be counted for the
purpose of determining the aggregate principal amount of Notes outstanding;

 
(b)  
Notes that have been partially redeemed or purchased shall be deemed to be
outstanding only to the extent of the unredeemed or unpurchased part of the
principal amount thereof; and

 
(c)  
for the purpose of any provision of this Agreement entitling Holders of
outstanding Notes to vote, sign consents, requisitions or other instruments or
take any other action under this Agreement or to constitute a quorum at any
meeting of Noteholders, Notes owned directly or indirectly by the Corporation or
any Affiliate of the Corporation shall be disregarded, provided that:

 
(i)  
for the purpose of determining whether the Corporation shall be protected in
acting and relying on any such vote, consent, requisition or other instrument or
action or on the Noteholders present or represented at any meeting of
Noteholders constituting a quorum, only the Notes which the Corporation knows
are so owned shall be so disregarded; and

 
 
6

--------------------------------------------------------------------------------

 
 
(ii)  
Notes so owned that have been pledged in good faith other than to the
Corporation or an Affiliate of the Corporation shall not be disregarded if the
pledgee shall establish to the satisfaction of the Corporation the pledgee’s
right to vote, sign consents, requisitions or other instruments or take such
other actions free from the control of the Corporation or any Affiliate of the
Corporation.

 
1.3 Interpretation Not Affected by Headings
 
The division of this Agreement into Sections and clauses, the provision of a
table of contents and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation hereof.
 
1.4 Extended Meanings
 
In this Agreement, unless otherwise expressly provided herein or unless the
context otherwise requires, words importing the singular number include the
plural and vice versa; words importing gender include the masculine, feminine
and neuter genders; references to “Agreement”, “this Agreement”, “hereto”,
“herein”, “hereof”, “hereby”, “hereunder” and similar expressions refer to this
Agreement, and not to any particular Section, Subsection, clause or other
portion hereof, and include all Schedules and amendments hereto, modifications
or restatements hereof, and any and every Supplemental Agreement; and the
expressions “Section”, “Subsection”, “clause” and “Schedule” followed by a
number, letter, or combination of numbers and letters refer to the specified
Section, Subsection or clause of or Schedule to this Agreement.
 
1.5 Day Not a Business Day
 
If any day on which an amount is to be determined or an action is to be taken
hereunder at a particular location is not a Business Day at such location, then
such amount shall be determined or such action shall be taken at or before the
requisite time on the next succeeding day that is a Business Day at such
location.
 
1.6 Currency
 
Except as otherwise provided herein, all references in this Agreement to “US
dollars” or “$” are to lawful money of the United States.
 
1.7 Statutes
 
Each reference in this Agreement to a statute is deemed to be a reference to
such statute as amended, re-enacted or replaced from time to time.
 
1.8 Invalidity of Provisions
 
Each provision in this Agreement or in a Note is distinct and severable and a
declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision hereof or thereof.
 
1.9 Applicable Law
 
This Agreement and the Note shall be governed by and construed with the internal
laws of the State of Nevada, without giving effect to any of the conflicts of
law principles which would result in the application of the substantive law of
another jurisdiction and shall be treated in all respects as Nevada contracts.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 2 THE NOTES
 
2.1 Designation and Issuance of Notes
 
The Note shall be designated as the “10% Convertible Notes, due March 14, 2013”,
shall be issued on the Closing Date.
 
2.2 Description of the Notes
 
The Principal and any accrued and unpaid interest on Notes will due and payable
on March 14, 2013 (the “Stated Maturity Date”) or, at the election of the
Holder, on the earlier of (a) the closing of a financing transaction by the
Corporation for aggregate proceeds in excess of US$5,000,000; (b) the sale or
partial sale of JHE; (c) the sale of all or substantially all of the assets of
JHE; or (d) an Event of Default (as defined in the Note Certificates).  The
events described in this Section 2.2(a), (b) and (c) are each a “Triggering
Event” and the Corporation agrees to provide each Note holder notice of a
Triggering Event within five calendar days.
 
The Principal Amount of the Notes is convertible, in whole or in part, at the
option of the holder into shares of common stock of the Corporation (each, a
“Common Share” and together with the Notes, the “Securities”) on (a) the Stated
Maturity Date or (b) the occurance of any Triggering Event.
 
The Notes shall be subordinate to security interests in the JHE Assets under the
JHE Security Agreement and the February Note Security Interest.
 
2.3 Form of Notes
 
The Note Certificate will be in substantially the form attached hereto as
Schedule 2.
 
2.4 Subordination of Notes
 
The Notes shall be subordinate obligations of the Corporation except as
otherwise provided in this Addendum.
 
2.5 Interest


 
Interest shall accrue from the date of this Note on the unpaid principal amount
at a rate equal to ten percent (10%) per annum, payable monthly in arrears on
the first Business Day of each calendar month beginning on May 1,
2012.  Interest shall be computed on the basis of a year of 365 days.  For any
period that is not an equal monthly payment, interest shall be calculated for
the actual number of days in such period excluding the date of payment.
 
 
Wherever in this Agreement or a Note there is mention, in any context, of the
payment of interest, such mention is deemed to include the payment of interest
on amounts in default to the extent that, in such context, such interest is, was
or would be payable pursuant to this Agreement or such Note, and express mention
of interest on amounts in default in any of the provisions of this Agreement
shall not be construed as excluding such interest in those provisions of this
Agreement in which such express mention is not made.
 
If the date for payment of any amount of principal and interest in respect of a
Note is not a Business Day at the place of payment, then payment shall be made
on the next Business Day at such place and the Holder of such Note shall not be
entitled to any further interest or other payment in respect of the delay.
 
 
8

--------------------------------------------------------------------------------

 
 
2.6 Option of Holder as to Place of Payment
 
Except as herein otherwise provided, all amounts which at any time become
payable on account of any Note or any interest thereon shall be payable at the
option of the Holder at any of the places at which the principal and interest in
respect of such Note are payable.
 
2.7 Surrender for Cancellation
 
If the principal amount due upon any Note shall become payable before the Stated
Maturity thereof, the Person presenting such Note for payment shall surrender
the same for cancellation to the Corporation and the Corporation shall pay or
cause to be paid the interest accrued and unpaid thereon (computed on a per diem
basis if the date fixed for payment is not an Interest Payment Date).
 
2.8 Right to Receive Agreement
 
The Noteholder is entitled to receive from the Corporation a copy of this
Agreement on written request and upon payment of a reasonable copying charge.
 
SECTION 3  REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP OF NOTES
 
3.1 Registers
 
The Corporation shall cause to be kept at its principal office, a central
register (the “Register”) in which shall be entered the names and last known
addresses of the Holder of the Note and the other particulars, as prescribed by
law, of the Notes held by each of them and of all transfers of such Notes.
 
3.2 Ownership and Entitlement to Payment
 
The Person in whose name a Note is registered shall be deemed to be the
beneficial owner thereof for all purposes of this Agreement and payment of or on
account of the principal  and interest on such Note shall be made only to or
upon the order in writing of such Person, and each such payment shall be a good
and sufficient discharge to the Corporation for the amount so paid.
 
 
9

--------------------------------------------------------------------------------

 
 
3.3  Restrictions on Transfer of Notes Under U.S. Securities Law
 
The Note has not been and will not be registered under the U.S. Securities Act
or under any applicable securities laws of any state of the United States.  The
Notes are “restricted securities” (as defined in Rule 144(a)(3) under the U.S.
Securities Act) and may be offered, sold, pledged or otherwise transferred,
directly or indirectly, only pursuant to an effective registration statement
under the U.S. Securities Act or pursuant to an available exemption from, or in
a transaction not subject to, the registration requirements of the U.S.
Securities Act, and, in each case, in accordance with applicable state
securities laws and, if requested by the Corporation, the Holder furnishes to
the Corporation an opinion of counsel of recognized standing in form and
substance reasonably satisfactory to the Corporation to such effect.
 
SECTION 4 WITHHOLDING TAXES
 
All payments made by the Corporation with respect to the Note shall be made free
and clear of and without deduction for or on account of any present or future
tax, duty, levy, impost, assessment, or other governmental charge imposed or
levied by or on behalf of the Government of the United States, as well as any
other government or authority, province, state or territory thereof or by any
authority or agency therein or thereof as well as any other government or
authority having power to tax a Noteholder, unless the Corporation is required
to withhold or deduct taxes by law or by the interpretation or administration
thereof. If the Corporation is required by such laws or by the interpretation or
administration thereof to withhold or deduct any amount from any payment with
respect to the Note (including without limitation, any payments for principal,
interest, capitalized interest) for or on account of any taxes, the Corporation
shall make such withholding or deduction and remit the full amount deducted or
withheld to the relevant authority in accordance with Applicable Law.
 
The Corporation will furnish to the Holder of the Note, within 30 days after the
date that the payment of any taxes is due pursuant to Applicable Law, copies of
receipts evidencing such payment by the Corporation.
 
SECTION 5 COVENANTS OF THE CORPORATION
 
5.1 Grant of Subordinated Security Interest in JHE
 
Upon payment of the JHE Indebtedness to the JHE Lien Holders and the termination
of the JHE Lien, the Corporation will use commercially reasonable efforts to
grant the Noteholder a Subordinated Security Interest in the JHE Assets and
pledge of all the membership interests of JHE to secure repayment of US$500,000
of the Principal Amount of the Note for the benefit of the Noteholder, including
executing and delivering documents to perfect such Securities Interest in
similar form as the JHE Security Documents.
 
5.2 Restrictive Covenants in respect of the Corporation and JHE
 
The Corporation hereby covenants and agrees for the benefit of the Noteholder
that it will not:
 
(a)  
and will not permit JHE to, create, incur, assume or suffer to exist any Lien,
other than Permitted Encumbrances; or

 
(b)  
convey, sell, lease, assign, transfer or otherwise dispose of any of the JHE
Assets other than granting of liens consisting of the Permitted Encumbrances or
entering into a transaction under which the Corporation will pay the Principal
Amount and accrued Interest on closing of such transaction.

 
 
10

--------------------------------------------------------------------------------

 
 
5.3 Grant of Security Interest in Redfish Property
 
The Corporation will use its best efforts to grant, within 30 days, to the
Noteholder, or its designee, a Security Interest in the Redfish Property,
including executing and delivering all reasonably necessary documents to perfect
such Securities Interest.
 
5.4 Pledge of Pina Shares
 
Upon issuance of the Pina Shares under the terms of the Pina Employment
Agreement, as may be amended from time-to-time, Pina will pledge the Pina Shares
to secure the payment of the Note. The Pledge will be effected under a pledge
agreement among the Holder, Pina and the Corporation in a form reasonably
satisfactory to the parties.
 
5.5 Realization of the Secured Assets
 
Should the Corporation default of the Note, the Noteholder can realize on the
Secured Assets in the following order and priority:
 
(a)  
First, the Redfish Property;

 
(b)  
Second, the JHE Assets; and

 
(c)  
Third, the Pina Shares.

 


 
SECTION 6 MEETINGS OF NOTEHOLDERS
 
6.1 Right to Convene Meetings
 
The Noteholder may convene a meeting of the Noteholders.  Every such meeting
shall be held in Houston, Texas, or at such other place as may be approved or
determined by the Corporation.
 
6.2 Notices of Meetings
 
Notice of a meeting of the Noteholder shall be given to the Noteholder at least
21 days prior to the date of the meeting, and a copy of any notice sent by mail
to the Noteholder shall be sent by mail to the Corporation (unless the meeting
has been called by it).  A notice of a meeting of the Noteholder shall state the
time and place at which the meeting is to be held and shall state briefly the
general nature of the business to be transacted thereat, and it shall not be
necessary for any such notice to set out the terms of any resolution to be
proposed.
 
6.3 Chairman
 
The Corporation shall choose an individual present to be the chairman of the
meeting.
 
 
11

--------------------------------------------------------------------------------

 
 
6.4 Show of Hands
 
Except as otherwise provided in this Agreement, every resolution submitted to a
meeting shall be decided by a majority of the votes cast on a show of hands, and
unless a poll is duly demanded as herein provided, a declaration by the chairman
that a resolution has been carried or carried unanimously or by a particular
majority or lost or not carried by a particular majority shall be conclusive
evidence of the fact.
 
6.5 Poll
 
On every resolution proposed to be passed and on any other resolution submitted
to a meeting in respect of which the chairman of the meeting or one or more
Noteholders or proxyholders for Noteholders holding at least US$100,000
principal amount of Notes demands a poll, a poll shall be taken in such manner
and either at once or after an adjournment as the chairman of the meeting shall
direct.
 
6.6 Voting
 
On a show of hands, every Person who is present and entitled to vote, whether as
a Noteholder or as proxyholder for one or more Noteholders or both, shall have
one vote.  On a poll each Noteholder present in person or represented by a proxy
duly appointed by an instrument in writing shall be entitled to one vote in
respect of each US$1,000 principal amount of Notes held by such Noteholder on
the record date fixed for the meeting.  A proxyholder need not be a
Noteholder.  All matters shall be approved by holders of a majority of the votes
cast at a meeting of the Noteholders.
 
6.7 Minutes
 
Minutes of all resolutions and proceedings at every meeting of the Noteholder
shall be made and duly entered in books to be from time to time provided for
that purpose by the Corporation, and any such minutes, if signed by the chairman
of the meeting at which such resolutions were passed or proceedings had, or by
the chairman of the next succeeding meeting of the Noteholder, shall be prima
facie evidence of the matters therein stated and, unless the contrary is proved,
every such meeting, in respect of the proceedings of which minutes shall have
been made, shall be deemed to have been duly held and convened, and all
resolutions passed thereat or proceedings had shall be deemed to have been duly
passed and had.
 
6.8 Instruments in Writing
 
All actions which may be taken and all powers which may be exercised by the
Noteholder at a meeting may also be taken and exercised by an instrument in
writing signed by the Noteholder.
 
6.9 Binding Effect of Resolutions
 
Every resolution passed in accordance with the provisions of this Article 6 at a
meeting of the Noteholder shall be binding upon all the Noteholders, whether
present at or absent from such meeting, and every instrument in writing signed
by Noteholders in accordance with this Article 6 shall be binding upon all the
Noteholders, whether signatories thereto or not, and each and every Noteholder
shall be bound to give effect accordingly to every such resolution and
instrument in writing.
 
 
12

--------------------------------------------------------------------------------

 
 
6.10 Record Dates
 
If the Corporation shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other action, the
Corporation may, at its option, by or pursuant to a certified resolution, fix in
advance a record date for the determination of such Holders entitled to provide
such request, demand, authorization, direction, notice, consent, waiver or other
action, but the Corporation shall have no obligation to do so.  Any such record
date shall be the record date specified in or pursuant to such Certified
Resolution.
 
If such a record date is fixed, such request, demand, authorization, direction,
notice, consent, waiver or other action may be given before or after such record
date, but only the Holders of record at the close of business on such record
date shall be deemed to be Holders for the purposes of determining whether
Holders of the requisite proportion of Notes then outstanding have authorized or
agreed or consented to such request, demand, authorization, direction, notice,
consent, waiver or other Act, and for this purpose the Notes then outstanding
shall be computed as of such record date.
 
SECTION 7 NOTICES
 
7.1 Notice to the Corporation
 
Any notice to the Corporation under the provisions hereof shall be valid and
effective if delivered to the Chief Financial Officer of the Corporation or if
sent by facsimile transmission (with receipt confirmed) to the attention of the
Chief Financial Officer of the Corporation at its principal offices with a copy
for informational purposes only to Dorsey & Whitney, LLP, attention Kenneth Sam,
1400 Wewatta St., Suite 400, Denver, CO, 80202, fax: (303) 629-3450, and shall
be deemed to have been validly given at the time of delivery or transmission if
it is received prior to 4:00 p.m. (Houston time) on a Business Day, failing
which it shall be deemed to have been given on the next Business Day.
 
7.2 Notice to Noteholders
 
Unless otherwise expressly provided in this Agreement, any notice to the
Noteholder under the provisions hereof shall be valid and effective if it is
delivered or mailed postage prepaid, addressed to such Noteholder, at their
addresses or electronic communication numbers, if any, appearing in the Register
and, subject as provided in this Section 7.2, shall be deemed to have been
received at the time of delivery or on the second Business Day after the day on
which it was mailed.  Any notice made by delivery on a day other than a Business
Day, or after 4:00 p.m. (Houston time) on a Business Day, shall be deemed to be
received on the next following Business Day.  All notices to joint Holders of
any Notes may be given to whichever one of the Holders thereof is named first in
the Register, and any notice so given shall be sufficient notice to all holders
of such Note. In the event of a postal disruption, notice to Noteholders shall
be given or sent by other appropriate means.
 
SECTION 8 SUPPLEMENTAL AGREEMENTS
 
8.1 Supplemental Agreements
 
When authorized by a resolution of its Directors, the Corporation may, without
the consent of the Noteholder, and they shall when required by this Agreement,
execute, acknowledge and deliver by their proper officers Supplemental
Agreements, which thereafter shall form part of this Agreement, for any one or
more of the following purposes:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)  
adding to the covenants of the Corporation herein contained for the protection
of the Noteholder;

 
(b)  
making such provisions not inconsistent with this Agreement as may be necessary
or desirable with respect to matters or questions arising hereunder, including
the making of any modifications in the form of the Note which do not affect the
substance thereof and which it may be expedient to make, provided that such
provisions and modifications will not adversely affect the interests of the
Noteholder;

 
(c)  
evidencing the succession, or successive successions, of successors to the
Corporation and the covenants of and obligations assumed by any such successor
in accordance with the provisions of this Agreement; and

 
(d)  
giving effect to any Noteholder resolution.

 
The Corporation may also, without the consent or concurrence of the Noteholder,
by Supplemental Agreement or otherwise, make any changes or corrections in this
Agreement or in any Supplemental Note which it shall have been advised by its
legal counsel, acting reasonably, are required for the purpose of curing or
correcting any ambiguity or defective or inconsistent provision or omission or
mistake or manifest error contained herein or in any Supplemental Agreement,
provided that the rights of the Noteholders are in no way materially adversely
affected thereby.
 
8.2 Effect of Supplemental Agreements
 
Upon the execution of any Supplemental Agreement relating to the Note, this
Agreement shall be modified in accordance therewith, such Supplemental Agreement
shall form a part of this Agreement for all purposes in relation to such Note,
and the Holder of such Note shall be bound thereby.  Any Supplemental Agreement
providing for the issue of the Note may contain terms which add to, modify or
negate any of the terms contained in this Agreement in relation to the Note to
be so issued, and to the extent that there is any difference between the terms
of this Agreement and the terms contained in a Supplemental Agreement, the terms
contained in the Supplemental Agreement shall be applicable to the Note unless
otherwise indicated in such Supplemental Agreement; provided that no provision
in a Supplemental Agreement shall adversely affect the rights of the holder of
Note.
 
SECTION 9 EVIDENCE OF RIGHTS OF NOTEHOLDERS
 
9.1 Evidence of Rights of Noteholders
 
Any instrument which this Agreement may require or permit to be signed or
executed by the Noteholder may be in any number of concurrent instruments of
similar tenor and may be signed or executed by such Noteholders in person or by
attorney duly appointed in writing.
 
The Corporation may, nevertheless, in its discretion, require further proof when
it deems further proof desirable or may accept such other proof as it shall
consider proper.
 
The ownership of the Note shall be proved by the Register as herein provided.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 10 EXECUTION AND FORMAL DATE
 
10.1 Counterpart Execution
 
This Agreement may be executed in several counterparts, each of which when so
executed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument.
 
10.2 Formal Date
 
For the purpose of convenience, this Agreement may be referred to as bearing the
formal date of March 14, 2012, irrespective of the actual date of execution
hereof.
 
SECTION 11 LEGAL COUNSEL
 
11.1 Dorsey and Whitney LLP
 
Dorsey and Whitney LLP is the legal counsel to the Corporation and has not
advised any other party to this Addendum, or transactions completed in this
Addendum. Pina and the Noteholder have been advised to seek independent legal
counsel.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
15

--------------------------------------------------------------------------------

 


 
SIGNATURE PAGE
 
ADDENDUM TO MARCH 2012 CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement under the
hands of their proper signatories in that behalf.





 
CIRCLE STAR ENERGY CORP.
 
By:
     
Authorized Signing Officer






 
NOTEHOLDER
 
By:
                     
G. JONATHAN PINA
 
By:
             

 
 
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 


 
REDFISH PROPERTY DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
FORM OF NOTE CERTIFICATE
 
 
 
 
 
 
 
 
 
 
 
 
 


 
18

--------------------------------------------------------------------------------

 